BY THE COMMISSION.
The commission by its designated examiner, J. J. Daniel, held a public hearing on this application pursuant to notice on August 6,1956 at 2255 Oak St., Jacksonville.
After the hearing the examiner filed with the commission his report and recommendations in the form of a proposed order. The proposed order was served on all parties of record who were allowed 15 days within which to file exceptions. Exceptions were filed by the protestant and the commission heard oral argument. After due consideration of the testimony and evidence adduced in this cause, the examiner’s proposed order, the exceptions filed thereto and the oral argument, the commission, by a majority vote, adopts the proposed order as its order.
The applicant seeks authority for an extension of its certificate # 480 so as to authorize the transportation in common carriage of corrugated pulpboard or fiberboard boxes and corrugated pulp-board or fiberboard sheets from Duval and Nassau counties to all points in the state south of a line made by U. S. highway 90 from Jacksonville to Lake City, state highway 247 from Lake City to Branford, state highway 129 from Branford to Old Town, and state highway 349 from Old Town to Suwannee, with closed doors as to any municipality, town or community located on said highways. Certificate # 480 authorizes applicant to haul cement, lime, aggregates, lumber and all types of feeds. Applicant transports feeds from south and central Florida to northeast Florida and *44the purpose of seeking this authority is to enable it to have its trucks loaded on the return trips. The applicant has the necessary equipment to transport the items sought herein in the event this application is granted. It is also financially able to conduct the proposed operation.
Within Duval and Nassau counties there are located three large shippers engaged in the business of producing the items sought to be transported by this application. The corrugated pulpboard or fiberboard boxes and corrugated pulpboard or fiberboard sheets are used by citrus and vegetable concerns situated in south and central Florida. Applicant proposes an overnight service from Duval and Nassau counties to points and places in central and southern Florida.
The protestant is a motor common carrier with authority to operate between Jacksonville and Fernandina Beach, Florida, over highways 200, 17 and 105. It has been doing business with one of the shippers, who testified herein, by means of connecting with a common carrier in Jacksonville who transports the items to central and southern Florida. In other words, the protestant has been furnishing a connecting carrier haul in contrast to a single direct haul which the applicant proposes to operate if this application is granted.
The general manager of National Container Corporation, located in Jacksonville, testified that it ships boxes to fruit and vegetable packing houses in south and central Florida. This witness testified that the presently authorized truck and rail transportation service is unsatisfactory resulting in its having to operate its own trucks for transportation which it prefers not to do. The rail service is unsatisfactory because of the delay involved in the required interchange. The truck service is unsatisfactory because it has not been available when needed. This shipper is presently transporting eight to nine hundred tons per month to customers in the state in its own trucks.
A witness for Grower Container Corporation also located in Jacksonville, testified that this company will be in business about September 15, 1956. It will manufacture corrugated boxes and sheets and needs rapid transportation and overnight service to its anticipated customers in central and southern Florida. This witness testified that this company does not desire to operate its own trucks and that in his opinion it was impractical to serve their customers by rail shipments. He testified that his company desires the service proposed to be rendered by the applicant and stated that it would be a convenience to their proposed operation.
*45The application was also supported by the testimony of the assistant traffic manager of the Container Corporation of America which has plants in Fernandina Beach, Florida. This corporation manufactures and distributes corrugated boxes and sheets. From January 4 to June 30,1956 it shipped by rail in this state 1,840,848 pounds, but this method of transportation was not satisfactory in many cases because of the two-line haul to certain points of destination. Sometimes these shipments took as long as 48 hours when truck transportation could complete the job within six hours.
This witness also testified that Container Corporation of America leased its own vehicles against its wishes and for a period beginning January 2 and ending June 30, 1956 it shipped in its own vehicles 1,424,131 pounds within the state of Florida. He further testified that for a period from January 3 to June 7, 1956, it had used the services of the protestant and its connecting carriers to ship within the state 297,869 pounds. He was of the opinion that the service of the protestant was not entirely satisfactory because a direct line service is needed to satisfy customer needs and to stay competitive in the box business in this state. It was also pointed out by this witness that in the event this application was granted the products heretofore transported in its own trucks namely: 1,424,131 pounds, would be available to the applicant.
No representative of the rail carriers nor of the connecting common carriers appeared in protest to this application.
It is self evident from the testimony adduced herein that the existing facilities available to the shippers are completely inadequate. This inadequacy insofar as rail transportation is concerned stems from the fact that the rail transportation involves an unreasonable delay in a two-line haul. This inadequacy insofar as the protestante services are concerned stems from a dissatisfaction of a connecting carrier haul and a lack of equipment when needed. The conclusion is inescapable that the proposed service to be rendered by the applicant is a service that is needed by shippers in Duval and Nassau counties and that the applicant’s overnight direct line service to central and southern Florida can meet the demands of these shippers.
Based on the entire record herein the commission finds that public convenience and necessity require the granting of this application. The commission further finds that the present transportation services are inadequate and that the granting of this application will have no adverse effect upon the existing transportation facilities. The commission further finds that the ap*46plicant is financially able to conduct this operation and has the equipment necessary therefor.
It is therefore ordered that the application of Commercial Carrier Corporation for an extension of its certificate # 480 so as to authorize the transportation in common carriage of corrugated pulpboard or fiberboard boxes and corrugated pulpboard or fiberboard sheets from Duval and Nassau counties to all points and places in the state of Florida south of a line made by U. S. highway 90 from Jacksonville to Lake City, state highway 247 from Lake City to Branford, highway 129 from Branford to Old Town, and state highway 239 from Old Town to Suwannee, with closed doors as to any municipality, town or community on said highways, is hereby granted.
It is further ordered that the applicant file with the commission evidence of compliance with the commission’s rules and regulations governing insurance and tariffs and make proper reports to the state comptroller relative to mileage taxes.